Citation Nr: 0938453	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  03-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as stress and post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1970 to March 
1970, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Huntington, West Virginia, Regional 
Office (RO), which denied service connection for an acquired 
psychiatric disorder, claimed as stress and PTSD.  The 
Veteran disagreed with such decision and subsequently 
perfected an appeal.   

In January 2004 and January 2007, the Board remanded the 
claims to the RO for additional development, including 
private treatment records, proper notice regarding service 
connection claims for acquired psychiatric disability, to 
include stress and PTSD based on personal assault, and a VA 
examination to determine the extent and etiology of the 
Veteran's claimed acquired psychiatric disability, to include 
stress and PTSD.  That development was completed and the case 
was returned to the Board for appellate review.  

The Veteran has not selected a representative through a power 
of attorney.  As such, the Board finds that the Veteran 
wishes to proceed without representation.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired 
psychiatric disability, to include stress and PTSD due to a 
personal assault, specifically harassment, which he maintains 
occurred during his active duty service.  Although the Board 
regrets the additional delay, further development is needed 
prior to adjudicating the merits of the claims.

Beyond the general requirements for a service connection 
claim, service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

In its January 2007 decision/remand, the Board determined 
that further development was required, and remanded the 
acquired psychiatric disability claim to the RO/AMC for a VA 
examination to determine the extent and etiology of any 
currently present acquired psychiatric disability, to include 
stress and/or PTSD.  Review of the claims folder reveals that 
the Veteran was not provided with such VA examination.  

As such, the RO/AMC failed to comply with the Board's January 
2007 remand order requesting that the Veteran be provided 
with a VA examination to determine the extent and etiology of 
any currently present acquired psychiatric disability, to 
include stress and/or PTSD, and such examination must be 
provided.  Where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

The matter of entitlement to TDIU is inextricably intertwined 
with the matter of entitlement to service connection for an 
acquired psychiatric disability, to include stress and PTSD, 
and action on that matter is deferred pending resolution of 
the service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  As noted above, the RO/AMC failed to 
provide the Veteran with a VA examination 
regarding his acquired psychiatric 
disability claim as requested by the 
January 2007 Board Decision/Remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Thus, as outlined in the January 2007 
Board Decision/Remand, the RO/AMC should 
schedule the Veteran for a VA psychiatric 
examination for the purpose of 
determining the extent and nature of any 
currently present acquired psychiatric 
disability, to include stress and/or 
PTSD, and determine the etiology of any 
current psychiatric disability diagnosis. 
The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed. Any 
indicated tests should be accomplished. A 
rationale for any opinion expressed 
should be provided. 

Based on examination findings, historical 
records, and medical principles, the VA 
examiner should give a medical opinion, 
with full rationale, as to the likely 
etiology of any currently present 
psychiatric disability, to include stress 
and/or PTSD, and specifically whether it 
is at least as likely as not (a 50 
percent probability or greater) that any 
current psychiatric disability is 
etiologically related to the Veteran's 
military service, to include whether such 
disability was manifested to a 
compensable degree within a year of 
discharge from service in May 1970.  If 
the examiner diagnoses the Veteran as 
having PTSD, the examiner should 
specifically identify the verified 
stressor(s) which is(are) responsible for 
such diagnosis.  A rationale for any 
opinion expressed should be provided.

2.  The RO should then readjudicate the 
claims on appeal in light of all 
evidence of record.  The Veteran should 
be provided with a Supplemental 
Statement of the Case as to the issues 
remaining on appeal, and afforded a 
reasonable period of time within which 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




